
	

113 HR 1866 IH: Enhancement of Species Survival Act
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1866
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to promote
		  sustainable-use conservation, to harmonize that Act with the Convention on
		  International Trade in Endangered Species of Wild Fauna and Flora, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancement of Species Survival
			 Act.
		2.DefinitionSection 3 of the Endangered Species Act of
			 1973 (16 U.S.C. 1532) is amended by redesignating paragraphs (7) through (10)
			 as paragraphs (8) through (11), and inserting after paragraph (6) the
			 following:
			
				(7)The term enhancement of propagation
				or survival means directly or indirectly improving a species’
				sustainability in the wild, including any measure that—
					(A)benefits the
				species’ population numbers, health, or habitat;
					(B)reduces a threat
				to the species; or
					(C)increases the
				social tolerance of the
				species.
					.
		3.Enhancement
			 findingSection 10(a)(1) of
			 the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(1)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking  may permit;
			(2)in subparagraph
			 (A)—
				(A)by inserting
			 shall permit before any act; and
				(B)by striking
			 or after the semicolon at the end;
				(3)in subparagraph (B)—
				(A)by inserting
			 may permit before any act; and
				(B)by striking the
			 period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following:
				
					(C)shall permit importation of a sport-hunted
				trophy or other specimen that was legally taken from a population of a species
				that is not native to the United States (including a domestic population of
				such a species), if—
						(i)(I)the population is listed
				as an endangered species or threatened species under section 4 and is listed
				under Appendix II to the Convention; and
							(II)all trade in the trophy or specimen is
				in accordance with all requirements in Article IV of the Convention and any
				relevant resolutions adopted by the Convention Conference of the Parties;
				or
							(ii)(I)the population is listed
				in Appendix I to the Convention;
							(II)in the case of a sport-hunted trophy or
				other specimen, all trade in the trophy or specimen is in accordance with all
				requirements of Article III of the Convention and all relevant resolutions and
				quotas adopted by the Convention Conference of the Parties; and
							(III)in the case of a ranched or captive
				bred specimen, all commercial trade in such specimen is in accordance with
				clause 4 of Article VII of the Convention and with all relevant clarifying
				resolutions and quotas adopted by the Convention Conference of the Parties;
				and
							(D)shall permit under
				subparagraphs (A) and (C), notwithstanding sections 3(1)(C) and 101(a)(1) of
				the Marine Mammal Protection Act of 1972 (16 U.S.C. 1362(1)(C), 1371(a)(1)),
				importation of a sport-hunted trophy or other specimen of a marine mammal that
				has been legally taken from a population that is depleted under such Act solely
				by reason of section 3(1)(C) of that
				Act.
					.
			4.ImplementationThe Secretary, as that term is used in the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), shall, by not later
			 than 120 days after the date of enactment of this Act, promulgate regulations
			 implementing the amendments made by this Act, including criteria for the
			 issuance of permits under section 10(a)(1)(A) of such Act (16 U.S.C.
			 1539(a)(1)), as amended by this Act.
		
